                        Case 1:19-cv-10303-GHW Document 41 Filed 05/20/20 Page 1 of 1




                      Phone: (718) 971-9474| Fax: (718) 865-0943| Email: Jshalom@JonathanShalomLaw.com
                                Office: 105-13 Metropolitan Avenue Forest Hills, New York 11375


                                                                                  May 19, 2020

                                                                                           USDC SDNY
                                                                                           DOCUMENT
                      VIA ECF                                                              ELECTRONICALLY FILED
                      Honorable Judge Woods                                                DOC #:
                      United States District Judge                                         DATE FILED: 5/20/20
                      Southern District of New York
                      500 Pearl Street
                      New York, New York 10007
                                                                    MEMORANDUM ENDORSED

                              Re:   Jon R. Morgan v. JAWHP, LLC.; Case No. 1:19-cv-10303-GHW



                      Dear Judge Woods,

                               As this Court may already be aware, the undersigned represents Plaintiff Jon R.
                      Morgan (hereinafter “Plaintiff”) in this matter, which involves claims asserted under Title
                      III of the ADA, 42 U.S.C. § 12181.

                             The Initial Telephonic Conference for this matter is set for Tuesday, May 26,
                      2020, at 2:00 pm. It is now May 19, 2020, Plaintiff has served Defendant with its First
                      Amended Complaint, Summons and the Initial Conference Order dated April 30, 2020
                      (Dkt No. 36) on May 13, 2020. Defendant’s current responsive pleading deadline is June
                      3, 2020. Defendant has yet to have counsel appear in this case.

                              In light of the above, the undersigned requests that the upcoming Initial
                      Telephonic Conference be adjourned an additional 30 days or any other date convenient
                      for the Court. This is the first request for an adjournment.

                              Thank you for your time and consideration of the above request.

Application granted. The initial pretrial conference scheduled for May 26, 2020
is adjourned to June 25, 2020 at 3:30 p.m. The joint status letter and proposed   Respectfully submitted,
case management plan described in the Court’s November 8, 2020 order are due
no later than June 18, 2020.                                                      /s/Jonathan Shalom
SO ORDERED.                                                                       Jonathan Shalom, Esq.
                                    _____________________________________
Dated: May 19, 2020
                                           GREGORY H. WOODS
                                          United States District Judge
